Citation Nr: 1606773	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  06-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently transferred to the RO in Detroit, Michigan.

The Board subsequently remanded this issue for further development in May 2012, January 2013, May 2013, November 2013, and finally, August 2015.  The appeal has since been returned to the Board for appellate consideration.

The Detroit RO denied the Veteran's claim for entitlement to service connection for glaucoma in a January 2010 rating decision.  The Veteran submitted a notice of disagreement (NOD) in March 2010 and the RO issued a Statement of the Case (SOC) in November 2011.  In a June 2010 rating decision, the RO granted service connection for diabetic nephropathy, awarding a noncompensable disability rating.  In July 2010, the Veteran submitted an NOD, disagreeing with the rating assigned, and the RO issued an SOC denying an initial compensable evaluation for diabetic nephropathy in November 2011.  In correspondence addressed to the Appeals Team on January 26, 2012 (noted as received February 13, 2012 in the Veterans Benefits Management System (VBMS)), the Veteran's representative presented argument on these issues and "respectfully submit[ed] the veteran's claim for benefits to the Board."  A review of the claims file does not indicate that further action has been taken on these issues.  Therefore, the issues of the timeliness of the substantive appeals of the denials of service connection for glaucoma and an initial compensable evaluation for service connected diabetic nephropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's hypertension was caused or aggravated by his service connected diabetes mellitus and associated diabetic nephropathy.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudication in this instance, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Under VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a not-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases.  As the Veteran's claim for entitlement to service connection for hypertension was filed prior to the effective date of the change, the pre-amendment version of the regulation is for application.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

The Veteran asserts that he is entitled to service connection for hypertension as secondary to his service-connected disorders, including coronary artery disease with chronic atrial fibrillation, posttraumatic stress disorder (PTSD), and diabetes mellitus.  During the pendency of this appeal, the Veteran was additionally granted service connection for diabetic nephropathy.

VA treatment records throughout the appeal period include a diagnosis of hypertension and document treatment via medication.  The evidence thus demonstrates that the Veteran has a current disability of hypertension for VA service-connection purposes.

The Board has remanded this case a number of times in an attempt to provide the Veteran with an adequate VA examination and medical opinion.  Unfortunately, the case has again been returned to the Board with a medical opinion that is less than adequate.  In the August 2015 remand, the Board directed that a supplemental opinion be provided on the question of the relation between the Veteran's hypertension and service-connected PTSD, and specifically instructed that the examiner discuss the Federal Register Statement of June 28, 2005, 70 F.R. 37040 (which, in the context of presumptions of service connection for diseases associated with service involving detention as a prisoner of war, included analysis of a comment asserting that several medical studies have indicated that a long-term history of PTSD is associated with a high risk of developing cardiovascular disease and myocardial infarction) as it pertains to this veteran's situation.  Nevertheless, although the November 2015 supplemental opinion report noted review of an indicated National Institute of Health article and the Federal Register statement, the examiner again stated that, "as far as Federal Register statement of June 2005 is concerned ... (sic) does not require further explanation."

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  While this matter could be sent back to the AOJ for another supplemental VA medical opinion, the Board finds the evidence of record to be at least in equipoise with regard to the likelihood of a relationship between the Veteran's hypertension and service-connected diabetes mellitus and associated complications, such that the benefit of the doubt will be resolved in the Veteran's favor and service connection may be awarded.

A November 2008 private physician's note states that the Veteran's longstanding type II diabetes had been associated with peripheral neuropathy and circulatory problems and notes that the Veteran had hypertension.  The Veteran was initially provided with a VA examination in May 2009.  It was noted that the Veteran was diagnosed with diabetes mellitus in approximately 1995 and with hypertension in approximately 1998.  An assessment was recorded of "hypertension, related to DM with documented proteinuria."  The examiner shortly thereafter submitted an addendum opinion that because the Veteran's hypertension was diagnosed around the same time as the diabetes, and was well controlled with medication, there was no evidence that it was caused or aggravated by his diabetes mellitus.  Subsequent supplemental VA medical opinion reports echo this opinion, with the additional statement that the hypertension was diagnosed long before the onset of diabetic nephropathy.

The Veteran has submitted a number of statements asserting that his blood pressure has continued to be a problem, and noting that his cardiology team continued to increase his medications and add new ones.  This is corroborated by a September 2005 VA cardiology note indicating the addition of felodine due to blood pressure values, and listing medical therapy as including daily aspirin, "add Lasix, KCL, felodipine 10 mg daily to current regimen."  Although the VA examiners highlighted the fact that the Veteran's hypertension was controlled with medication, none of the multiple opinions provided address the evolution of the amount and types of medication prescribed, or the fact that an increase in medication could be indicative of an overall increase in the severity of the Veteran's disorder.  Therefore, their probative value as to the conclusions stated regarding whether the Veteran's hypertension was aggravated by his service connected diabetes is significantly diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

Therefore, with the initial VA examiner's assessment that the Veteran suffered from hypertension related to diabetes mellitus with documented proteinuria, the Veteran's increasing medication needs to control his hypertension, and the Veteran's diagnosis of diabetic nephropathy (awarded service connection in June 2010), the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus and diabetic nephropathy proximately caused or aggravated his hypertension.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.


ORDER

Service connection for hypertension is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


